DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated February 3, 2022 claims 1-20 were currently pending and claims 1-20 stood rejected.  Claim 1 has been amended.  No claims are added or cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the double patenting rejection over U.S. Patent 10,600,050 has been fully considered and is persuasive as a terminal disclaimer has been timely filed.
Applicant’s argument with regard to the priority date has been fully considered and is persuasive based on the amended language of claim 1.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1 and 8 as being unpatentable over Winklevoss et al. (U.S. Patent 10,269,009, hereinafter referred to as Winklevoss) in view of Poornachandran et al. (U.S. Patent Publication 2017/0178072, hereinafter referred to as Poornachandran) has been fully considered and is persuasive.  However Examiner’s reasoning is not entirely coincident with Applicant and Examiner will proceed in explaining why this is so.  Applicant argues that Poornachandran does not disclose “the following words that are related to distributed ledgers and/or ledger tokens: distributed, ledger, DLT, cryptocurrency, node, consensus”.  Notably the disclosure in its description of a ledger token at paragraph 0004 recites that “...The asset the ledger token may be associated with can be a commodity (e.g., gold, fiat currency, corn), an intangible asset (e.g., stocks, bonds) and/or may comprise a self-executing set of software code that operates within the distributed ledger network (e.g., a self-executing contract, or “smart contract”).  The disclosure therefore envisions a ledger token as being broader in scope than a cryptocurrency.  However in reviewing the language of the preamble of claim 1 “A method for rapid and secure ledger-less transfer of a quantity of cryptocurrency” and claim 8 “A method for transacting in custodied cryptocurrency” it is clear that the preamble is giving life to the claim per MPEP § 2111.02 ("[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003)).  Therefore while combining Poornachandran with Winklevoss would be reasonable in view of the definition of a ledger token when applied in light of paragraph 0004 by itself, when the definition of paragraph 0004 is combined with the language of the preamble and the clear limit of the claim scope to cryptocurrency Examiner concurs that Poornachandran does not serve as a reasonable basis for a combination as Poornachandran is clearly directed towards an asset category that does not read on cryptocurrency.  The argument with regard to whether or not Poornachandran discloses a “distributed ledger” is not persuasive as the claim does not require that the possession token be stored in a distributed ledger and at least Poornachandran discloses the use of a blockchain; furthermore Winklevoss can at least be relied upon for that feature.  However on the balance Examiner is willing to concede that Poornachandran is not a suitable reference for a combination of references in the event that the claim is limited to a possession token where the asset is cryptocurrency.  Therefore this rejection is being withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted above Examiner has agreed that the previous combination of Winklevoss in view of Ramachandran does not fairly teach or suggest the limitations of claims 1 and 8 when the claim is limited in scope to cryptocurrency.   As noted in the previous Office Action claim 16 requires the encryption of a private key with the shared secret where the shared secret has been generated from a server covert key and a client covert key.  No prior art was located in Examiner’s search that corrected the deficiencies present in claims 1, 8 or 16. Therefore claims 1-20 are allowable over the prior art.
The closest non-patent literature Examiner was able to find was Kolan “Moving Target Mechanism using Infinite Hash Chain in Hierarchical Peer-to-Peer Cloud, JNTU University, July 2014, 67 pages, which is directed towards storing objects in a P2P cloud.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685